Case:20-11590-TBM Doc#:135 Filed:11/20/20                Entered:11/20/20 13:40:28 Page1 of 2




                  UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF COLORADO
  In re:                           )
                                   )
  REAL GOODS SOLAR, INC.           ) Case No. 20-11590-TBM
  EIN: XX-XXXXXXX                  )
                                   ) Chapter 7
         Debtor.                   )
                                   )

   SUPPLEMENT TO TRUSTEE’S MOTION FOR AUTHORITY TO HIRE AND PAY
   THE iO GROUP, LLC TO PERFORM INFORMATION TECHNOLOGY SERVICES
                        EFFECTIVE MARCH 23, 2020


         Jeanne Y. Jagow, the Chapter 7 trustee (“Trustee”) of the bankruptcy estate of Real Goods
 Solar, Inc., hereby files this Supplement to Trustee’s Motion for Authority to Hire and Pay iO
 Group, LLC to Perform Information Technology Services Effective March 23, 2020 (this
 “Supplemental Motion”). In support of this Supplemental Motion, Trustee states as follows:

         1.      On March 5, 2020 (the “Petition Date”), Real Goods Solar, Inc. (“Debtor”) filed
 for relief under chapter 7, title 11 of the United States Code.

       2.       Trustee is the duly appointed and acting chapter 7 trustee of the bankruptcy estate
 of Debtor.

        3.      On March 23, 2020, Trustee filed Trustee’s Motion for Authority to Hire and Pay
 the iO Group, LLC to Perform Information Technology Services Effective March 23, 2020 (the
 “Employment Motion”) [Docket No. 16]. Pursuant to the Employment Motion, Trustee requested
 authority to hire the iO Group, LLC (the “iO Group”) to assist Trustee to consolidate critical
 accounting and other data from cloud providers to the physical servers, take down, back-up,
 remove and secure necessary electronic information for administration of the bankruptcy case and
 to reimburse iO Group for its costs and expenses. On April 17, 2020, this Court entered an Order
 granting the Employment Motion (“Employment Order”). [Docket No. 33].

        4.      Pursuant to the Employment Order, Trustee was authorized to hire iO Group at a
 rate of $136.00 per hour to provide services for up to a total of 40 hours, with expenses not to
 exceed $1,000. iO Group is approaching the court approved limit of 40 hours worked.

         5.      Trustee still needs to consolidate critical accounting and other data from cloud
 providers and the physical servers necessary for the administration of the bankruptcy estate,
 including location of information related to estate assets, and wishes to continue to hire iO Group
 at the rate of $136.00 per hour for up to an additional 40 hours to assist Trustee in obtaining this
 necessary information and to pay iO Group from time to time for such services.

       6.       Trustee believes that the hourly rate to be charged by iO Group is reasonable and
Case:20-11590-TBM Doc#:135 Filed:11/20/20                Entered:11/20/20 13:40:28 Page2 of 2




 in the best interests of the bankruptcy estate. Trustee believes that continuing to employ iO Group
 will allow Trustee to continue to move quickly to recover and liquidate assets and to further
 administer Debtor’s bankruptcy estate.

        7.      Trustee intends to hire iO Group on similar terms in the related RGS Financing,
 Inc. case to gather information regarding the outstanding lease receivables owned by RGS
 Financing, Inc.

        WHEREFORE, Trustee requests that this Court enter an Order granting this Supplemental
 Motion, authorizing Trustee to continue to employ iO Group as an independent contractor at an
 hourly rate of $136.00 for an additional 40 hours, and granting such other and further relief as the
 Court deems just and proper.

 Dated: November 20, 2020                      Respectfully submitted,

                                               ONSAGER | FLETCHER | JOHNSON LLC

                                               s/ Charles R. Scheurich
                                               Joli A. Lofstedt, #21946
                                               Charles R. Scheurich, #47556
                                               600 17th Street, Suite 425N
                                               Denver, Colorado 80202
                                               Ph: (720) 457-7064
                                               joli@OFJlaw.com
                                               cscheurich@OFJlaw.com

                                               Counsel for Jeanne Y. Jagow
                                               as Chapter 7 Trustee




                                                  2
